Citation Nr: 9927190	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  94-03 422	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Buffalo, New York




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 10 percent disabling.  

2.  Whether reduction of compensation benefits, pursuant to 
38 C.F.R. § 3.665, was proper.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to May 1969 
and from January 1970 to June 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a March 1992 rating decision of the RO.  This decision 
granted service connection for PTSD and assigned a 10 percent 
evaluation.  The veteran expressed his disagreement with this 
assignment in a timely manner.  See 38 C.F.R. § 20.302(a) 
(1998).  

During the course of his ensuing appeal, the RO was notified 
that the veteran had become incarcerated at a correctional 
facility.  In January 1994, the RO sent the veteran a letter 
informing him that his benefits would be reduced by one-half 
(to 5 percent) as a result of his incarceration due to 
conviction of a felony.  See 38 C.F.R. § 3.665.  
Correspondence received by the veteran thereafter shows that 
he was clearly confused by the contents of this letter and a 
later letter from the RO, dated in March 1994.  An additional 
letter, dated June 17, 1994, was sent to the veteran which 
somewhat clarified the status of his benefits.  Finally, in 
October 1994, the veteran was notified that information had 
been received by the RO from his correctional facility and 
that, on the basis of this information, his benefits were to 
be halved and the remaining benefits applied to an 
overpayment.  This overpayment had been incurred as a result 
of the RO's inability to reduce his benefits upon the initial 
date of his incarceration.  In response, the veteran sent an 
October 6, 1994 letter to the RO.  The veteran stated that he 
desired to appeal two additional issues: (1) the decision to 
reduce his monthly payments, and (2) a claim of service 
connection for disability due to exposure to Agent Orange.  
The RO has not rendered a decision regarding the latter.  

On August 19, 1999, the Board received additional evidence, 
consisting of treatment records of the veteran pertaining to 
foot and cardiovascular conditions.  Since the evidence was 
not received within 90 days following the mailing by the RO 
of notice to the veteran dated April 20, 1999, that his 
appeal had been certified to the Board for appellate review 
and the appellate record had been transferred to the Board, 
and is not pertinent to the issues developed on appeal; the 
Board does not accept the additional evidence, .  38 C.F.R. 
§  20.1304(a) (1998).  



FINDINGS OF FACT

1.  The veteran's service-connected PTSD is not shown to 
produce more than mild occupational and social impairment 
with a Global Assessment of Functioning (GAF) score of 65.  

2.  The service-connected PTSD also is not shown to result in 
more than occupational and social impairment due to mild or 
transient symptoms with decreased work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress.  

3.  The veteran has been in receipt of disability 
compensation benefits at the rate of 10 percent.  

4.  His compensation benefit payments were reduced by half, 
effective on January 21, 1994 following his incarceration 
because of a felony conviction on November 22, 1993.  




CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating higher than 
10 percent for the service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 4.7, 4.132 including Diagnostic Code 9411(1996); 38 
C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9411(1998).  

2.  The reduction of the veteran's compensation benefit 
payments effective on January 21, 1994, based on his 
incarceration was proper.  38 U.S.C.A. §§ 5107, 5313, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.665 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has contended that a 10 percent evaluation is an 
inadequate reflection of the degree of disability which he 
suffers as a result of his PTSD.  

A November 1991 VA mental hygiene clinical evaluation report 
contains the conclusion that the veteran essentially suffered 
from PTSD; no evidence of any thought disorder or major 
depression was found to be present.  It was further noted 
that the veteran's social and industrial adaptation was 
considered to be very poor.  Apart from PTSD, the veteran was 
diagnosed as having alcohol and drug dependencies, all of 
which were in remission.  

A VA social survey was also conducted in November 1991.  The 
social worker concluded that the veteran's war experiences 
had been devastating to him, in both an interpersonal and 
vocational sense.  She concurred with the diagnosis of PTSD 
and concluded that, at times, the veteran's overall 
functioning was severely impaired by this disorder.  The 
veteran hospitalized for his PTSD at the end May 1992 for 
approximately one month.  His primary symptoms upon admission 
were those of flashbacks, nightmares, intrusive thoughts and 
hypervigilance.  It was noted that the veteran had a history 
of using drugs to reinforce psychic numbing, but he was 
apparently not felt to have been on drugs at the time of his 
admission.  Significantly, a GAF score of 70 was assigned at 
the time of the veteran's discharge from the hospital.  

The veteran was re-hospitalized at the VA facility for a 
month in the fall.  Once more; a GAF score of 70 was assigned 
upon his discharge.  Finally, the veteran was hospitalized in 
December 1992, at which time he was admitted for 
detoxification due to mixed substance abuse and for treatment 
of dependencies of heroin and alcohol.  Under a problem list, 
it was noted that the veteran had PTSD; a history of 
depression; an impulsive personality disorder; and 
significant legal problems (the veteran then being placed 
under multiple charges including sodomy, rape, assault and 
other domestic charges).  

Prison treatment records from 1993 to 1997 indicate that the 
veteran was treated for anxiety, anger, hostility, nightmares 
and sleeping problems.

A VA examination was conducted in September 1998.  The 
veteran's prison counselor noted that the veteran chose to 
terminate his psychiatric treatment because he felt he no 
longer needed the services.  The veteran recently resumed 
vocational rehabilitation having previously been found 
unsuitable due to his physical conditions.  The veteran 
complained of frequent nightmares and poor sleep.  He did not 
report that these problems interfered with his daytime 
functioning.  The examination noted that the veteran had no 
impairment in though process or communication.  There was no 
evidence of delusions or hallucinations, grossly 
inappropriate behavior, homicidal or suicidal intent.  He had 
no significant memory problems.  He was oriented to time, 
place and person.  The diagnosis was that of PTSD, in 
remission; alcohol and polysubstance abuse, in remission; and 
anti-social personality disorder.  The examiner found little 
evidence that his PTSD symptoms substantially limited his 
ability to manage the social and vocational demands of prison 
life.  The examiner noted that the veteran had no close 
relationships, but that close relationships in prison is 
undesirable, and his relationship problems might, in large 
part, be attributed to his personality disorder.  A GAF of 65 
was given mostly due to the veteran's relationship problems.  

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5 107(a).  When a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board further 
finds that the matter has been adequately developed for the 
purpose of appellate review.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

During the pendency of this appeal, the criteria for rating 
PTSD were revised.  Prior to November 7, 1996, Diagnostic 
Code 9411 provided that a 10 percent evaluation was warranted 
for impairment less than criteria for a 30 percent 
evaluation, with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
A 30 percent evaluation required definite impairment in the 
ability to establish or maintain effective or wholesome 
relationships with people and psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, and 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation was warranted 
where the ability to establish or maintain effective or 
favorable relationships with people was considerably impaired 
and by reason of the psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the U.S. Court of 
Appeals for Veterans Claims (formerly the U.S. Court of 
Veterans Appeals (Court)) stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas the 
other terms were "quantitative" in character, and invited the 
Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  38 U.S.C.A. § 
7104(d)(1).  In a precedent opinion, dated November 9, 1993, 
VA's General Counsel concluded that "definite" was to be 
construed as "distinct, unambiguous, and moderately large in 
degree," and that that term represented a degree of social 
and industrial inadaptability that was "more than moderate 
but less than rather large."  VAOPGCPREC 9-93 (Nov. 9, 
1993).  The Board is bound by this interpretation of the term 
"definite." 38 U.S.C.A. § 7104(c).  

Effective on November 7, 1996, PTSD is evaluated pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).  The revised 
regulations provide that a 10 percent evaluation is warranted 
for occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted when symptomatology causes 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998).

Upon consideration of the medical evidence of record, the 
Board concludes that the record does not support a finding 
that the veteran's service-connected disability picture is 
productive of more than mild occupational and social 
impairment.  Significantly, at the most recent VA examination 
in September 1998, the examining physician assigned a GAF of 
65 demonstrated by some difficulty in ability to maintain 
relationships.  The Board notes that the examiner also stated 
that the veteran's relationship problems might be attributed, 
in large part, to his nonservice-connected personality 
disorder.  

It also has not been demonstrated that the symptoms related 
to the service-connected PTSD have resulted in occupational 
and social impairment due to mild or transient symptoms with 
decreased work efficiency and ability to perform occupational 
tasks only during periods of stress.  38 C.F.R. § 4.132, 
Diagnostic Code 9411(1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1998).  



II. Reduction of VA Compensation due to being Incarcerated

The veteran has been granted service connection for PTSD for 
which a 10 percent evaluation had been assigned.  The Elmira, 
New York, Correctional Facility reported that the veteran was 
convicted of a felony and incarcerated on November 22, 1993.  

In an award letter dated in October 1994, the RO advised the 
veteran that his monthly rate of compensation was reduced, 
effective on January 21, 1994, due to his incarceration.  

Any person specified in paragraph (c) of this section who is 
incarcerated in a Federal, State or local penal institution 
in excess of 60 days for conviction of a felony shall not be 
paid compensation or dependency and indemnity compensation 
(DIC) in excess of the amount specified in paragraph (d) of 
this section beginning on the 61st day of incarceration.  38 
C.F.R. § 3.665(a).  

Any person specified in paragraph (c) of this section who is 
incarcerated in a Federal, State or local penal institution 
in excess of 60 days for conviction of a felony shall not be 
paid compensation ... in excess of the amount specified in 
paragraph (d) of this section beginning on the 61st day of 
incarceration.  38 C.F.R. § 3.665(a).  

A veteran to whom the provisions of paragraphs (a) and (c) of 
this section apply with a service-connected disability 
evaluation of 20 percent or more shall receive the rate of 
compensation payable under 38 U.S.C. 1114(a) (West 1991 & 
Supp. 1999).  A veteran to whom the provisions of paragraphs 
(a) and (c) of this section apply with a service-connected 
disability evaluation of less than 20 percent (even though 
the rate for 38 U.S.C. 1114 (k) or (q) is paid) shall receive 
one-half the rate of compensation payable under 38 U.S.C. 
1114(a).  38 C.F.R. § 3.665(d).  

The Board remanded the issue to provide the veteran an 
opportunity to explain basis upon which he might feel his 
reduction of benefits was unwarranted under § 3.665.  The RO 
sent the veteran a letter requesting such information in 
December 1997.  The RO also requested that the veteran advise 
them if he wished to withdraw his appeal regarding this 
issue.  The veteran did not respond to this letter.  
Therefore, the Board will render a decision on this issue.  
The veteran has not disputed that he was incarcerated on 
November 22, 1993.  It is clear that the regulations cited 
hereinabove clearly mandate that on the 61st day following 
incarceration for a felony, compensation benefits must be 
reduced.  

Under the circumstances of this case, the Board is without 
authority to grant the benefit sought on appeal as it is 
precluded by law.  In cases such as this, where the law is 
dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  



ORDER

An increased rating for the service-connected PTSD is denied.  

As the reduction of the veteran's compensation benefits was 
proper, the appeal to this extent is denied.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals



 

